DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/202/2021, in pages 12-17 regarding Claim 1, have been fully considered. Amendment to claim 1 overcomes 103 rejections for claims 1 and 7-18.
Cancellation of claims 2-6 has been acknowledged.
Amendment to Figs. 1-2 overcomes Drawing Objection. 
Amendment to claim 19 has changed the scope of invention. A new rejection has been done further in view of Sato (US 2014/0204000 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

19 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP2017096767A) (Espacenet translation), in view of Tokimec Inc. (JPH0714710U) (Espacent translation), and further in view of Sato (US 2014/0204000 A1).
Regarding Claim 19, Kato (‘767) discloses “a method for measuring a pointing orientation of a radar antenna device (paragraph 1: a radar antenna and a radar device) comprising: 
transmitting and receiving a radio wave while rotating an antenna inside a housing provided in a radar antenna device (paragraph 45: the radar antenna is housed in the radome 60; paragraph 2: a radar device mounted on a moving body such as a ship uses a rotary antenna mounted on a place having a good view of the moving body to transmit a radar signal and receive a reflected signal of the moving body; paragraph 18: radar antenna 10 is connected to the rotation axis of the rotary joint 20. The rotary joint 20 is rotated by the motor 30 at a constant rotation speed to rotate the radar antenna 10); 
Kato (‘767) does not explicitly disclose “measuring the pointing orientation by a two-axis magnetic sensor located inside the housing during the rotation of the antenna.” In the same field of endeavor, Tokimec Inc. (‘710) describes antenna pointing device (paragraph 1). Tokimec Inc. (‘710) teaches “measuring the pointing orientation by a magnetic sensor located inside the housing during the rotation of the antenna (para 9: The directional detection unit 1 includes a magnetic directional sensor…obtains the directional direction of the moving body in the nose direction, and outputs a directional signal φD to the signal processing unit 2; para 15: the directional signal φD and the command azimuth φC are subtracted to obtain the antenna command azimuth φE as shown in Eq. (4) using the directional detection unit).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Kato (‘767) with the teaching of  Tokimec Inc. (‘710) for reducing the influence of rolling of a moving body in a device for controlling the directional axis of an antenna (Tokimec Inc. (‘710) – para 4]).
Kato (‘767)/Tokimec Inc. (‘710) does not explicitly disclose that the magnetic sensor is “two-axis magnetic sensor.” Sato (‘000) is in the field of radar commination. Sato (‘000) teaches  that the magnetic sensor is “two-axis magnetic sensor (paragraph 210:  the sensor is a magnetic field sensor constituted by a coil with two axes (for example, x-axis and y-axis), which are perpendicular to each other...a variation in resistance of the MR element is divided into components, an orientation is calculated on the basis of a ratio of terrestrial magnetism between the components in two directions…here, for example, the orientation information acquisition unit 530 measures an orientation with respect to the transmission and reception surface in the antenna110).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Kato (‘767)/Tokimec Inc. (‘710) with the teaching of Sato (‘000) for determining orientation of the radar antenna more accurately (paragraph 10).

Allowable Subject Matter
Claims 1 and 7-18 are allowed.
Allowable subject matter:
“a processor  configured to generate a magnetic correction value for correcting the magnetic detection value, the magnetic correction value corresponding to the first magnetic field strength generated by the external structure, and obtain a corrected magnetic detection value corresponding to the second magnetic field strength based on the magnetic detection value and the magnetic correction value, and perform a first calculation processing to obtain the pointing orientation of the radar antenna device based on the corrected magnetic detection value, a rotary encoder configured to detect a plurality of antenna rotation angles; and a memory configured to store a plurality of the 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP2011166885A describesa radar antenna device including an antenna support portion and a means for driving the antenna support portion (para 1). The radar antenna drive unit 12 may be housed in a radome (para 18). In the radar antenna drive unit of FIG. 9, a transmission / reception unit 98 that transmits / receives electromagnetic waves via the antenna 90 is mounted on the antenna support base 92 (para 6). An antenna transmission / reception unit 16 that outputs a transmission signal to the antenna 14 and acquires a reception signal of the antenna 14 (para 20). Magnetic field generating element that generates an alternating magnetic field based on the AC voltage, and resonance that resonates with a resonance circuit formed in the power transmission unit (para 10). The control unit 38 acquires an antenna direction angle indicating the maximum directivity direction of the antenna 14 from the drive unit 34 (para 28). The support base drive unit 82 outputs the antenna azimuth angle corresponding to the rotation angle position of the antenna support base 22 to the antenna transmission / reception unit 16 via the interface unit 20 (para 60).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 .




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648